DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 3/3/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 3/3/2022. In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 7, 9, 11-12, 16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bardman et al (US 2014/0011943) in view of Membranes – Advanced Level (see attached pages).

Membranes – Advanced Level amphiphilic molecules or amphiphiles are a special class of surfactants called surfactants (see Definitions). Accordingly, the reference discloses recited step (2-1) of the claims of forming a pigment pre-dispersion solution of a pigment, water, and surfactant B, i.e. the amphiphilic polymer of the reference. Given that the process disclosed in [0025] of Bardman et al only involves water, a surfactant, and a pigment, it is clear that the preference discloses recited step (2-1) as consisting of a pigment, a surfactant B, and water.
Given that the reference does not disclose that the titanium dioxide is subjected to hydrophilic treatment in step i), it is clear that the titanium dioxide is a pigment subjected to no hydrophilic treatment as recited in the present claims.
 The process further comprises producing an aqueous dispersion of a first monomer such as a vinyl ester monomer, a styrene monomer, or a combination thereof ([0005]). This dispersion further comprises a crosslinking monomer such as allyl methacrylate in the amount of 0.05 to 3 wt. %, based on the total weight of the first monomers ([0038]). Thus, the first monomer dispersion comprises an amount of cross linkable monomers, overlapping the recited range of 0.1 to 10 mass %. The first monomer dispersion further comprises a surfactant such as sodium dodecylbenzene sulfonate or dodecyl allyl sulfosuccinate ([0032]). Accordingly, the reference 
The process is disclosed as comprising either a first stage polymerization step or a combination of a first stage polymerization step followed by a second stage polymerization step. In the first stage polymerization step, the process comprises adding to the pigment dispersion the dispersion containing the first monomers, followed by a polymerization step ([0041]). 
In the second stage polymerization step, second monomers are added after polymerization of the first monomers, followed by polymerization to form a second stage polymer ([0041]). The monomers for the second stage polymerization are the same as those for utilized for the first stage, except that the second stage monomers do not contain a crosslinking monomer ([0041). Thus, the amount of crosslinking monomer is zero (0), and therefore within the recited range of no more than 40 mass %. Given that the reference discloses polymerizing the first monomers in a first stage polymerization, followed by adding second monomers to conduct second stage polymerization, it is clear that the reference discloses multi-stage polymerization comprising emulsion polymerization of the first monomers, followed by a later stage where the second monomers as polymerized as recited in the present claims.
The reference does not explicitly disclose mixing and emulsifying second monomers with a surfactant to obtain pre-emulsion (b) as recited in the present claims. However, as discussed above, the reference discloses that the second monomers can be the same as the first monomers and the reference further discloses that the first monomer is advantageously added to the polymerization step as an aqueous dispersion with a surfactant such as dodecylbenzene sulfonate or dodecyl allyl sulfosuccinate ([0032]). 


Regarding claim 2, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. As discussed above, Bardman et al discloses the cross-linking monomers as allyl methacrylate. Allyl methacrylate has the following structure:

    PNG
    media_image1.png
    291
    630
    media_image1.png
    Greyscale
.
This monomer comprises two (2) polymerizable groups in the form a radical polymerizable unsaturated double bonds as recited in the present claim.

Regarding claim 4, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. Additionally, Bardman et al discloses monomers such as (meth)acrylic acid ([0039]).

Regarding claim 7, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. While Bardman et al does not explicitly disclose that the amphiphilic polymer comprises a polymerizable surfactant, given that the reference discloses that the amphiphilic polymer obtained by polymerizing ethylenically unsaturated amino functional monomers and an ethylenically unsaturated sulfur-acid functional monomer, it is the 

Regarding claim 9, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. Additionally, Bardman et al discloses that the first monomers as polymerized at a starting temperature of 20 to 75 ºC ([0039]). Thus, the reference discloses the temperature of the pigment dispersion upon initiation of the pre-emulsion in the step 2 as recited in the present claims and overlapping the recited range of 60 to 100 ºC.

Regarding claim 11, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. As discussed above, Bardman et al discloses that polymerization is conducted by two-stage polymerization as recited in the present claims.

Regarding claim 12, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. From the discussion above, it is clear that Bardman et al discloses a color fine particle dispersion as recited in the present claims.

Regarding claim 16, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. As discussed above, Bardman et al discloses the cross linkable monomer allyl methacrylate in the amount of 0.05 to 3 wt. %, overlapping the recited range of 0.5 to 8.0 mass %. Allyl methacrylate has the following structure:

    PNG
    media_image1.png
    291
    630
    media_image1.png
    Greyscale
.
This monomer comprises two (2) polymerizable groups in the form a radical polymerizable unsaturated double bond as recited in the present claim.

Regarding claim 18, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. As discussed above, Bardman et al discloses hydrophobic monomers such as styrene.

Regarding claim 19, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. As discussed above, Bardman et al discloses sodium dodecylbenzene sulfonate, an anionic surfactant.

Regarding claim 21, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. Bardman et al does not explicitly discloses the mass ratio of first and second monomers as recited in the present claims  However, it is noted that the present claims recite a ratio range of first and second pre-emulsion monomers of [20 – 80] : [80 -20], and therefore the range encompasses the ration of 1:1. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bardman et al (US 2014/0011943) and Membranes – Advanced Level (see attached pages) as applied to claims 1-2, 4, 7, 9, 11-12, 16, 18-19, and 21 above, and in view of Wester et al (US 2008/0287596).

The discussion with respect to Bardman et al and Membranes – Advanced Level as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 3, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. While Bardman et al discloses the cross linkable monomer allyl methacrylate, the reference does not disclose that the cross linkable monomer is a (meth)acrylate derived from a polyhydric alcohol as recited in the present claim.
Wester et al discloses an aqueous dispersion of polymers and crosslinking monomers such as allyl methacrylate and trimethylolpropane triacrylate, i.e. an acrylate derived from a polyhydric alcohol (Abstract and [0066]). 
In view of Wester's recognition that allyl methacrylate and trimethylolpropane triacrylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute allyl methacrylate with trimethylolpropane triacrylate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency 

Regarding claim 17, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. As discussed above, Bardman et al discloses the cross linkable monomer allyl methacrylate in the amount of 0.05 to 3 wt. %, overlapping the recited range of 0.3 to 7.0 mass %. Allyl methacrylate has the following structure:

    PNG
    media_image1.png
    291
    630
    media_image1.png
    Greyscale
.
This monomer comprises two (2) polymerizable groups in the form a radical polymerizable unsaturated double bonds and not three (3) polymerizable groups as recited in the present claims.
Wester et al discloses an aqueous dispersion of polymers and crosslinking monomers such as allyl methacrylate and trimethylolpropane triacrylate, i.e. an acrylate derived from a polyhydric alcohol (Abstract and [0066]). 
In view of Wester's recognition that allyl methacrylate and trimethylolpropane triacrylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute allyl methacrylate with trimethylolpropane triacrylate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bardman et al (US 2014/0011943) and Membranes – Advanced Level (see attached pages) as applied to claims1-2, 4, 7, 9, 11-12, 16, 18-19, and 21 above, and in view of Nakahama et al (US 2010/0330704) and Shay et al (US 4,801,671).

The discussion with respect to Bardman et al and Membranes – Advanced Level as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 7, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. It is noted that the present claims recite that surfactant B comprises a polymerizable surfactant and therefore do not exclude additional surfactants in the recited process from being added via additional method steps. To that it is noted that Bardman et al further discloses that the pigment dispersion comprises sodium styrene sulfonate. The reference does not disclose that sodium styrene sulfonate is a polymerizable surfactant.  However, as evidenced by Paragraph [0123] of Nakahama et al, sodium styrene sulfonate is polymerizable. Furthermore, as evidenced by Col. 2 (Lines 22-25) of Shay et al sodium styrene sulfonate is a surfactant. Accordingly, sodium styrene sulfonate disclosed by Bardman et al is a polymerizable surfactant as recited in the present claims and therefore recited surfactant B comprises a polymerizable surfactant as recited in the present claims.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bardman et al (US 2014/0011943) and Membranes – Advanced Level (see attached pages) as applied to claims 1-2, 4, 7, 9, 11-12, 16, 18-19, and 21 above, and in view of Villager et al (US 5,661,197).

The discussion with respect to Bardman et al and Membranes – Advanced Level as set forth in Paragraph 6 above is incorporated here by reference.

	Regarding claim 20, Bardman et al as evidenced by Membranes – Advanced Level teaches all the claim limitations as set forth above. As discussed above, in Bardman et al the pigment dispersion comprises an anionic surfactant such as sodium dodecylbenzene sulfonate ([0049] and [0050]). However, the reference does not disclose that the surfactant is a sulfosuccinic acid ester-based surfactant as recited in the present claims.
	Villager discloses anionic surfactants such as sodium dodecylbenzene sulfonate and dihexyl ester of sodium sulfosuccinic acid (Column 4 Lines 53-63). In view of Villager’s recognition that sodium dodecylbenzene sulfonate and dihexyl ester of sodium sulfosuccinic acid are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute sodium dodecylbenzene sulfonate with dihexyl ester of sodium sulfosuccinic acid and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 2014/0015912) in view of Bardman et al (US 2014/0011943) and Membranes – Advanced Level (see attached pages).


Bardman et al discloses a process of encapsulating titanium dioxide particles with an encapsulating polymer. The process comprises contacted a mixture of an aqueous dispersion of titanium dioxide particles, and an amphoteric polymer ([0004 ] -step i)). In step i) the dispersion of titanium dioxide dispersion and the amphoteric polymer are prepared by adding with grinding the titanium dioxide to an aqueous dispersion of the amphoteric polymer ([0025]). While the reference does not disclose that the amphoteric polymer is a surfactant, as evidenced by Membranes – Advanced Level amphiphilic molecules or amphiphiles are a special class of surfactants called surfactants (see Definitions). Accordingly, the reference discloses recited step (2-1) of the claims of forming a pigment pre-dispersion solution of a pigment, water, and surfactant B, i.e. the amphiphilic polymer of the reference. Given that the process disclosed in [0025] of Bardman et al only involves water, a surfactant, and a pigment, it is clear that the preference discloses recited step (2-1) as consisting of a pigment, a surfactant B, and water.
Given that the reference does not disclose that the titanium dioxide is subjected to hydrophilic treatment in step i), it is clear that the titanium dioxide is a pigment subjected to no hydrophilic treatment as recited in the present claims.
 The process further comprises producing an aqueous dispersion of a first monomer such as a vinyl ester monomer, a styrene monomer, or a combination thereof ([0005]). This dispersion further comprises a crosslinking monomer such as allyl methacrylate in the amount of 0.05 to 3 
The process is disclosed as comprising either a first stage polymerization step or a combination of a first stage polymerization step followed by a second stage polymerization step. In the first stage polymerization step, the process comprises adding to the pigment dispersion the dispersion containing the first monomers, followed by a polymerization step ([0041]). 
In the second stage polymerization step, second monomers are added after polymerization of the first monomers, followed by polymerization to form a second stage polymer ([0041]). The monomers for the second stage polymerization are the same as those for utilized for the first stage, except that the second stage monomers do not contain a crosslinking monomer ([0041). Thus, the amount of crosslinking monomer is zero (0), and therefore within the recited range of no more than 40 mass %. Given that the reference discloses polymerizing the first monomers in a first stage polymerization, followed by adding second monomers to conduct second stage polymerization, it is clear that the reference discloses multi-stage polymerization comprising emulsion polymerization of the first monomers, followed by a later stage where the second monomers as polymerized as recited in the present claims.
The reference does not explicitly disclose mixing and emulsifying second monomers with a surfactant to obtain pre-emulsion (b) as recited in the present claims. However, as discussed above, the reference discloses that the second monomers can be the same as the first monomers 
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize an aqueous dispersion of second monomers with a surfactant, i.e. recited pre-emulsion (b), and utilize this dispersion in the second stage polymerization step with a reasonable expectation of success.
	The reference discloses that the encapsulated titanium pigment provides for improved opacification and are film-forming at ambient temperatures (Abstract and [0002]).
Given that both Brandstein et al and Bardman et al are drawn to coating compositions, and methods for forming coating compositions containing encapsulated titanium dioxide, and given that Brandstein et al does not explicitly prohibit other method steps, in light of the particular advantages provided by the use and control of the process of encapsulating titanium dioxide as taught by Bardman et al, it would therefore have been obvious to one of ordinary skill in the art to include such titanium dioxide encapsulation method steps in the process of forming an aqueous ink composition disclosed by Brandstein et al with a reasonable expectation of success.

Regarding claim 14, the combined disclosures of Brandstein et al, Bardman et al and  Membranes – Advanced Level teach all the claim limitations as set forth above. As discussed above, Brandstein et al discloses that the organic solvent is ethylene glycol monoethyl ether, i.e. a polyhydric alcohol alkyl ether.

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 

Applicants argue that Bardman et al does not disclose step (2-1) of the claims as amended, i.e. dispersion a mixed solution of the pigment, a surfactant B, water, and optionally an organic solvent to obtain the pigment pre-dispersion, in which the pigment used in step (2-1) is a pigment subjected to no hydrophilic treatment. However, as discussed in the rejection above, the reference discloses a process of producing a mixture of an aqueous dispersion of titanium dioxide particles and an amphoteric polymer ([0004 ] -step i)). In step i) the dispersion of titanium dioxide and the amphoteric polymer is prepared by adding with grinding the titanium dioxide to an aqueous dispersion of the amphoteric polymer ([0025]). While the reference does not disclose that the amphoteric polymer is a surfactant, as evidenced by Membranes – Advanced Level amphiphilic molecules or amphiphiles are a special class of surfactants called surfactants (see Definitions). Accordingly, the reference discloses recited step (2-1) of the claims of forming a pigment pre-dispersion solution of a pigment, water, and surfactant B, i.e. the amphiphilic polymer of the reference. Given that the process disclosed in [0025] of Bardman et al only involves water, a surfactant, and a pigment, it is clear that the preference discloses recited step (2-1) as consisting of a pigment, a surfactant B, and water.

As evidence of their position, Applicants point to Paragraph [0030] of Bardman which discloses that a critical aspect of the disclosed process is combining the sodium styrene sulfonate with the titanium dioxide/amphoteric polymer dispersion before adding the redox initiator 

As further evidence of their position, Applicants point to Paragraphs [0004]-[0006] of Bardman el al which discloses contacting a mixture of i) an aqueous dispersion of a titanium dioxide particles and an amphoteric polymer; ii) an anionic surfactant; and iii) an aqueous solution of sodium styrene sulfonate with a redox initiator system. However, as discussed above, the reference discloses a process whereby an aqueous pigment dispersion is obtained  consisting of water, pigments particles and an amphoteric polymer, i.e. a surfactant. Specifically, Paragraph [0025] of the reference discloses a process of preparing this dispersion, while Paragraphs [0026]-[0027] disclose further method steps wherein a sodium styrene sulfonate and redox agents are added. As amended, while the claims require a pigment pre-dispersion consisting of pigment, surfactant B, and water, the claims do no prohibit the other method steps disclosed by the reference. That is, the claims are open to the inclusion of additional method steps (c.f. the transitional phrase comprising) and do not exclude the additional method steps disclosed by the reference.

Applicants argue that the prior art does not teach any reason or motivation to modify the prior art to arrive at the claimed invention with a reasonable expectation of success given that Bardman teaches that a critical aspect of the invention is the adherence of polymerized sodium styrene sulfonate to the titanium dioxide particle before onset of polymerization. However, the reference discloses a process whereby an aqueous pigment dispersion is obtained  consisting of water, pigments particles and an amphoteric polymer, i.e. a surfactant. Specifically, Paragraph [0025] of the reference discloses a process of preparing this dispersion. Given that Paragraph [0025] of the reference only discloses a process of obtaining a pigment mixture and does not disclose hydrophilic treatment of the titanium dioxide, it is clear that the reference discloses a process whereby in recited step (2-1) the pigment subjected to no hydrophilic treatment as recited in the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767